                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:20-cv-00027-MR

MICHAEL ODELL FAIR,              )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
LINCOLN COUNTY, et al.,          )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint [Doc. 1], filed under 42 U.S.C. § 1983. See 28 U.S.C. §§ 1915(e)

and 1915A. Also before the Court is Plaintiff’s “Ex Parte Injunction for

Defendants Be Required to Maintain Sanitation and Hygiene Medical

Services and Living Conditions; Conditions of Confinement Due to Covid-19,

Pan Global Plague Issue Rule 65 Fed. R. Civ. P,” [Doc. 8], which the Court

construes as a motion for preliminary injunction. Plaintiff is proceeding in

forma pauperis. [Docs. 4, 11].

I.   BACKGROUND

     Pro se Plaintiff Michael Odell Fair (“Plaintiff”) is a North Carolina state

inmate currently incarcerated at Warren Correctional Institution in Norlina,

North Carolina. He filed this action on February 20, 2020, pursuant to 42



        Case 5:20-cv-00027-MR Document 12 Filed 04/29/20 Page 1 of 8
U.S.C. § 1983. [Doc. 1]. Plaintiff names Lincoln County, the “Lincoln County

Sheriff Department,”1 and FNU Neal, identified as a correctional officer at the

Sheriff’s Department, as Defendants in this matter. [Id. at 2-3]. Plaintiff

alleges violations of his rights under the First and Fourteenth Amendments

to the U.S. Constitution. [Id. at 3]. Specifically, Plaintiff alleges that he is

suing for the following violations:

                 14th amendment to the U.S. Constitution for the
                 deprivations, restraint at liberty and physical abuse
                 while a pre-trial detainee, By utilizing Collegiality a
                 lack of professional ethics after I filed a legal action a
                 violation to my 1st Amendment right to court access
                 and redress, intentional infliction of emotional
                 distress.

[Id. (grammatical errors uncorrected)]. Plaintiff alleges that these purported

violations occurred on December 26, 2018, at the Lincoln County Jail “[d]ue

to a lack of professional ethics and intollerance [sic] to Plaintiff’s mental

illness, during shift change unknown officers unidentifiable by defendants

design did come with several males to abuse and commit assault and

battery, with deliberate intent utilizing collegiality to remain off camera to chill

my legal civil action against their Colleagues.” [Id. at 5 (grammatical errors

uncorrected)]. Plaintiff also claims that each defendant acted under color of



1
    The correct name of this entity is the Lincoln County Sheriff’s Office (“Sheriff’s Office”).


                                                 2

            Case 5:20-cv-00027-MR Document 12 Filed 04/29/20 Page 2 of 8
state law where:

             Under the supervision while detained at the detention
             center, sheriff dept. was in active control of the facility
             and the City of Lincolnton allows for this under its
             rules and statues ordinances. Utilizing their official
             capacity to handcuff and escort me into a place off
             camera, where I was beaten by approximately five
             officers.

[Id. at 4]. For injuries, Plaintiff claims he suffered physical injuries. [Id. at 5].

      For relief, Plaintiff seeks monetary damages and injunctive relief. [Id.].

II.   STANDARD OF REVIEW

      Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “frivolous or malicious [or] fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under § 1915A

the Court must conduct an initial review and identify and dismiss the

complaint, or any portion of the complaint, if it is frivolous, malicious, or fails

to state a claim upon which relief may be granted; or seeks monetary relief

from a defendant who is immune to such relief. 28 U.S.C. § 1915A.

      In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se


                                         3

        Case 5:20-cv-00027-MR Document 12 Filed 04/29/20 Page 3 of 8
complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the

violation of a right secured by the Constitution or laws of the United States

and must show that the deprivation of that right was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       As to Defendant Lincoln County Sheriff’s Office, under North Carolina

law, a sheriff’s office is not a legal entity capable of being sued under 42

U.S.C. § 1983. Parker v. Bladen County, 583 F.Supp.2d 736, 740 (E.D.N.C.

June 27, 2008); see also Moore v. City of Asheville, 290 F.Supp.2d 664, 673

(W.D.N.C. 2003), aff’d, 396 F.3d 385 (4th Cir. 2005) (dismissing claims

against city police department for lack of capacity). As such, the Lincoln

County Sheriff’s Office will be dismissed as a Defendant in this matter. To

the extent Plaintiff intended to name individual employees of the Sheriff’s

Office in relation to the alleged beating he suffered, other than Defendant

Neal, the Court will allow Plaintiff an opportunity to file an amended complaint


                                        4

          Case 5:20-cv-00027-MR Document 12 Filed 04/29/20 Page 4 of 8
as to this claim.

      Next, as to Defendant Lincoln County, “[a] county may only be held

liable for acts for which the county has final policymaking authority.” Little v.

Smith, 114 F. Supp.2d 437, 446 (W.D.N.C. 2000); cf. McMillian v. Monroe

County, 520 U.S. 781, 784, 117 S. Ct. 1734 (1997) (“[A] local government is

liable under § 1983 for its policies that cause constitutional torts.”). Under

North Carolina law, “the sheriff, not the county encompassing his jurisdiction,

has final policymaking authority over hiring, supervising, and discharging

personnel in the sheriff’s office.” Parker, 583 F.Supp.2d at 739. Plaintiff’s

allegation that “the City of Lincolnton allows for this under its rules and

statutes ordinances,” is too vague and conclusory to state any claim against

the County. Further, it seems a claim based on conduct by employees of

the Sheriff’s Office could not create liability by the County, in any event. The

Court, however, will also allow Plaintiff an opportunity to amend his

Complaint to state a claim against Lincoln County, if he so chooses.

      Finally, the Court turns to Plaintiff’s claims against Defendant FNU

Neal, identified as a correctional officer at the Sheriff’s Office. Plaintiff claims

his rights under the First and Fourteenth Amendments were violated. [Doc.

1 at 3]. Plaintiff, however, fails to allege how Defendant Neal personally

participated in the alleged violations of Plaintiff’s rights. The Court, again,


                                         5

        Case 5:20-cv-00027-MR Document 12 Filed 04/29/20 Page 5 of 8
will allow Plaintiff to amend his Complaint to state a claim against Defendant

Neal. In his amended complaint, Plaintiff must allege how Defendant Neal

personally participated in the alleged violations of constitutional rights.

Furthermore, Plaintiff references “unknown officers” and “several males” who

allegedly participated in the use of excessive force. [Doc. 1 at 5]. If Plaintiff

intends to name these unidentified individuals as Defendants in this matter,

he must name them as John Doe defendants until they can be identified

through discovery or otherwise.

      In sum, Plaintiff has failed to state a claim against any Defendant in

this matter. The Court will dismiss Defendant Lincoln County Sheriff’s Office

with prejudice and allow Plaintiff to amend his Complaint in accordance with

the terms of this Order.

IV.   PRELIMINARY INJUNCTION

      In addition to the instant matter, Plaintiff has two other actions pending

in this Court brought pursuant to § 1983, Civil Case Nos. 5:18-cv-186 and

5:18-cv-196. Plaintiff filed in all three cases the pending motion for injunctive

relief, which requests “a fair just constitutional response under Pan Global

Plague COVID-19.” [Doc. 8]. As to the Defendants in this matter, Plaintiff

states that although “[P]laintiff is no longer detained at the facility of

defendant, its [sic] the duty of the court to protect the lives of those that could


                                        6

        Case 5:20-cv-00027-MR Document 12 Filed 04/29/20 Page 6 of 8
be placed in danger form COVID-19.” [Id. at 2]. Plaintiff also argues that,

“[t]he County of Lincoln is taking responsibility when they detain and house

those being charged and convicted, and they have the responsibility to

protect those on county and state property under the current Pan Global

plague.” [Id. at 3].

      The Court declines to address the merits of Plaintiff’s motion for

injunctive relief.     In addition to the numerous deficiencies inherent in

Plaintiff’s motion, Plaintiff is no longer detained at the Lincoln County Jail

and, therefore, has no right to the injunctive relief he seeks. See Incumaa v.

Ozmint, 507 F.3d 281, 286-87 (4th Cir. 2007).

V.    CONCLUSION

      For the foregoing reasons, the Court concludes that Plaintiff has failed

to state a claim against any of the named Defendants. The Court will allow

Plaintiff an opportunity to amend his Complaint.        Plaintiff’s motion for

preliminary injunction will be denied.

                                    ORDER

      IT IS THEREFORE ORDERED that Defendant Lincoln County

Sheriff’s Office shall be dismissed with prejudice as a Defendant in this

matter. 28 U.S.C. §§ 1915(e) and 1915A.



                                         7

        Case 5:20-cv-00027-MR Document 12 Filed 04/29/20 Page 7 of 8
      IT IS FURTHER ORDERED that Plaintiff may amend his Complaint

within thirty (30) days of this Order in accordance with the terms of this Order.

If Plaintiff fails to timely and properly amend his Complaint, this action may

be dismissed without prejudice and without further notice to Plaintiff.

      IT IS FURTHER ORDERED that Plaintiff’s motion for preliminary

injunction [Doc. 8] is DENIED.

      IT IS SO ORDERED.
                                  Signed: April 29, 2020




                                         8

        Case 5:20-cv-00027-MR Document 12 Filed 04/29/20 Page 8 of 8
